DETAILED ACTION
Summary
Claims 14-16 are pending in this application. Claims 14-16 are rejected under 35 USC 112(b). Claims 14-16 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.
 
Claim Objections
Claims 14-16 are objected to because of the following informalities:
Claim 14 recites “the specimen” in line 21. It should recite “the breast specimen”.
Claim 15 recites “wherein the specimen platform is a protective cover of and in physical contact with the x-ray detector”. It should recite “wherein the specimen platform is a protective cover of, and in physical contact with, the x-ray detector”.
Claim 16 recites “the specimen” in line 9, 34, 36. It should recite “the breast specimen”.
Claim 16 recites “the chamber” in line 10. It should recite “the interior chamber”.
Claim 16 recites “the x-ray detector” in lines 15, 19, 22, 37. It should recite “the fixed position flat panel digital x-ray detector”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a collection of projection x-ray images” in line 18. It is not clear if this is referring to the collected “projection x-ray images” in line 13, or if this is setting forth new projection x-ray images. Clarification is required. For the purposes of examination, the former definition will be used. 
Claim 14 recites “creating a tomosynthetic x-ray image reconstructed from a collection of projection x-ray images; processing the collection of the projection x-ray images in the controller into one or more reconstructed tomosynthetic x-ray images representing a volume of the breast specimen and relating to one or more image planes that are selectively the same or different from that of the two-dimensional x-ray image”. It is not clear if the “one or more reconstructed tomosynthetic x-ray images include the “created tomosynthetic x-ray image”, or if they are setting forth new tomosynthetic x-ray images. Clarification is required. For the purposes of examination, the former definition will be used. 
Claim 14 recites “a first reconstructed tomosynthetic x-ray image” in lines 25-26. It is not clear if this is a part of the “one or more reconstructed tomosynthetic x-ray images” set forth in lines 20-21, or if this is setting forth a new “first reconstructed tomosynthetic x-ray image”. Clarification is required. For the purposes of examination, the former definition will be used. 
Claim 14 recites “a second reconstructed tomosynthetic x-ray image” in lines 29-30. It is not clear if this is a part of the “one or more reconstructed tomosynthetic x-ray images” set forth in lines 20-21, or if 
Claim 16 recites the limitation "the distance" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “a distance”.
Claim 16 recites “a fixed position flat panel digital x-ray detector” in line 8. It is not clear if this is referring to the “fixed position flat panel digital x-ray detector” in lines 5-6, or if this is setting forth a new “fixed flat panel x-ray detector”. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 16 recites “a first collection of projection x-ray images” in lines 24-25. It is not clear if this is referring to the collected “projection x-ray images” in line 13, or if this is setting forth new projection x-ray images. Clarification is required. For the purposes of examination, the former definition will be used. 
Claim 16 recites “processing the first collection of the projection x-ray images in the controller into one or more first reconstructed tomosynthetic x-ray images” in lines 26-27. It is not clear if this includes the step of “creating a first reconstructed tomosynthetic x-ray image”, or if this is creating one or more additionally “first reconstructed tomosynthetic x-ray images”. Clarification is required. For the purposes of examination, the former definition will be used. 
Claim 16 recites “a second collection of projection x-ray images” in lines 43-44. It is not clear if this is referring to the collected “projection x-ray images” in line 36, or if this is setting forth new projection x-ray images. Clarification is required. For the purposes of examination, the former definition will be used. 
Claim 16 recites “processing the second collection of the projection x-ray images in the controller into one or more second reconstructed tomosynthetic x-ray images” in lines 44-45. It is not clear if this includes the step of “creating a second reconstructed tomosynthetic x-ray image”, or if this is creating one or more additional “second reconstructed tomosynthetic x-ray images”. Clarification is required. For the purposes of examination, the former definition will be used. 
Claim 16 recites “at a first geometric magnification” in lines 61-62. It is not clear if this is referring to “a first geometric magnification” set forth in line 20, or if this is setting forth a new “first geometric 
Claim 16 recites “at a second geometric magnification” in line 63. It is not clear if this is referring to “a second geometric magnification” set forth in line 38, or if this is setting forth a new “second geometric magnification”. Clarification is required. For the purposes of examination, the former definition will be used. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (U.S PGPub 2015/0131778 A1) in view of Roehrig et al. (U.S Patent 6,075,879) and Ruth et al. (U.S Patent 8,131,049 B2).
Regarding Claim 14, Lowe teaches a method for detecting suspicious lesions in a breast specimen from a patient using information from a first digital breast specimen radiogram view of the breast specimen and a second digital breast specimen radiogram view of the breast specimen using a cabinet x- ray system, 
wherein the cabinet x-ray system (Fig. 1, 100) comprises a cabinet defining an interior chamber (Fig. 1, 22) [0047];
an x-ray source, (Fig 1, 10) [0047]
an x-ray detector, (Fig. 1, 29) [0048]
a specimen platform, and (Fig. 1, 19) [0049] 
a motion control mechanism configured for moving the x-ray source to or along a plurality of positions [0054] within the interior chamber relative to the breast specimen disposed on the specimen platform (Fig. 1, 18) [0058]; and 
a controller (Computer [0054]) configured to selectively energize the x-ray source to emit x-rays through the breast specimen to the x-ray detector at selected positions of the x-ray source relative to the breast specimen [0052]+[0053], comprising the steps of: 
removing the breast specimen from the patient [0003]+[0020] and placing it on the specimen platform [0019] (of ordinary skill would recognize the excised specimen would be placed on the platform for specimen)
controlling the x-ray detector to collect projection x-ray images of the breast specimen when the x-ray source is energized at the selected positions such that the isocenter of the emitted x-rays at the 
wherein one of the projection x-ray images is a two-dimensional x-ray image taken at standard imaging angle of approximately 0°; [0053]
creating a tomosynthetic x-ray image reconstructed from a collection of projection x-ray images [0059]
processing the collection of the projection x-ray images in the controller into one or more reconstructed tomosynthetic x-ray images representing a volume of the breast specimen [0059] and relating to one or more image planes that are selectively the same or different from that of the two dimensional x-ray image [0017].
While Lowe teaches slices (i.e. views) can be generated from the tomosynthetic volume [0065], Lowe fails to explicitly teach locating a first set of potentially suspicious lesions in said first digital breast specimen radiogram view of the breast specimen from a first reconstructed tomosynthetic x-ray image, 
each of said first set of potentially suspicious lesions having a first single-view feature vector corresponding thereto corresponding thereto; 
locating a second set of potentially suspicious lesions in said second digital breast specimen radiogram view of the breast specimen from a second reconstructed tomosynthetic x-ray image, 
each of said second set of potentially suspicious lesions having a second single-view feature vector corresponding thereto; 
computing a similarity metric between each of said first set of potentially suspicious lesions and each of said second set of potentially suspicious lesions using the first single-view feature vector corresponding to said first set of potentially suspicious lesions and the second single-view feature vector corresponding to said second set of potentially suspicious lesions; and 
classifying each of said first set of potentially suspicious lesions of the breast specimen using information from the corresponding single-view feature vector and from the corresponding similarity metrics.
Roehrig teaches a method of computer-aided detection from different images (Abstract). This system locates a first set of potentially suspicious lesions from a first radiogram view (Fig. 2, 204) (Col 6, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mammography system of Lowe using a first and second breast radiogram view, as taught by Roehrig, because this is a fast and reliable method of identifying suspiciousness of lesions, as recognized by Roehrig (Col 3, lines 1-3). Furthermore, one of ordinary skill would appreciate that, as the system of Lowe generates a 3D volume with 2D slices that can be extracted, the extracted slices could act as the inputs to the algorithm of Roehrig.
The combination is silent regarding the tomosynthetic images being 1 mm slices of the specimen.
Ruth teaches a tomosynthetic x-ray system (Abstract). This system takes 1 mm slices of the breast specimen (Col 3, lines 28-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the slice thickness of the combination so it is 1 mm, as taught by Ruth, as the substitution for one known slice thickness with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using 1 mm thick slices as the reconstructed tomosynthetic image are reasonably predictable. 
Regarding claim 15, the combination of references teaches the invention substantially as claimed. Lowe further teaches wherein the specimen platform is a protective cover of and in physical contact with the x-ray detector (Fig. 1, 19) [0049].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Roehrig, Martin et al. (U.S PGPub 2005/0226369 A1), and Bamberger (U.S Patent 5,854,851).
Regarding Claim 16, Lowe teaches a method for detecting suspicious lesions in a breast specimen from a patient using information from a first digital breast specimen radiogram view of the breast specimen and a second digital breast specimen radiogram view of the breast specimen using a cabinet x- ray system, 
wherein the cabinet x-ray system (Fig. 1, 100) comprises a cabinet defining an interior chamber (Fig. 1, 22) [0047];
an x-ray source, (Fig 1, 10) [0047]
an fixed position flat panel digital x-ray detector, (Fig. 1, 29) [0015]+[0048]
a specimen platform, and (Fig. 1, 19) [0049] 
a motion control mechanism configured for moving the x-ray source to or along a plurality of positions [0054] within the interior chamber relative to the breast specimen disposed on the specimen platform (Fig. 1, 18) [0058]; and 
a controller (Computer [0054]) configured to selectively energize the x-ray source to emit x-rays through the breast specimen to the x-ray detector at selected positions of the x-ray source relative to the breast specimen [0052]+[0053], comprising the steps of: 
removing the breast specimen from the patient [0003]+[0020] and placing it on the specimen platform [0019] (of ordinary skill would recognize the excised specimen would be placed on the platform for specimen)
controlling the x-ray detector to collect projection x-ray images of the breast specimen at a first geometric magnification when the x-ray source is energized at the selected positions such that the isocenter of the emitted x-rays at the selected positions is located at a surface of the x-ray detector, (Fig. 1, isocenter of 12, 14, and 16 are at the detector) (one of ordinary skill would recognize that obtaining an x-ray projection image is necessarily at a first magnification) [0011]
wherein one of the projection x-ray images is a two-dimensional x-ray image taken at standard imaging angle of approximately 0°; [0053]

processing the first collection of the projection x-ray images in the controller into one or more first reconstructed tomosynthetic x-ray images representing a volume of the breast specimen [0059] and relating to one or more image planes that are selectively the same or different from that of the two dimensional x-ray image [0017]
Controlling the x-ray detector to collect projection x-ray images of the breast specimen when the x-ray source is energized at the selected positions such that the isocenter of the emitted x-rays at the selected positions is located at a surface of the x-ray detector (Fig. 1, isocenter of 12, 14, and 16 are at the detector) [0011], 
wherein one of the projection x-ray images is a two-dimensional x-ray image taken at standard imaging angle of approximately 0°; [0053]
Creating a second tomosynthetic x-ray image reconstructed from a second collection of projection x-ray images; [0059]
Processing the second collection of the projection x-ray images in the controller into one or more second reconstructed tomosynthetic x-ray images representing a volume of the breast specimen [0059] and relating to one or more image planes that are selectively the same or different from that of the two-dimensional x-ray images [0017].
While Lowe teaches slices (i.e. views) can be generated from the tomosynthetic volume [0065], Lowe fails to explicitly teach locating a first set of potentially suspicious lesions in said first digital breast specimen radiogram view of the breast specimen from a first reconstructed tomosynthetic x-ray image, 
each of said first set of potentially suspicious lesions having a first single-view feature vector corresponding thereto corresponding thereto; 
locating a second set of potentially suspicious lesions in said second digital breast specimen radiogram view of the breast specimen from a second reconstructed tomosynthetic x-ray image, 
each of said second set of potentially suspicious lesions having a second single-view feature vector corresponding thereto; 

classifying each of said first set of potentially suspicious lesions of the breast specimen using information from the corresponding single-view feature vector and from the corresponding similarity metrics.
Roehrig teaches a method of computer-aided detection from different images (Abstract). This system locates a first set of potentially suspicious lesions from a first radiogram view (Fig. 2, 204) (Col 6, lines 55-64). This can occur in a first radiogram view (MLO) (Col 6-7, lines 65-5), and it further involves generating a single view feature vector corresponding to the potential lesion (Fig. 3, 304) (Col 8, lines 30-36). The identification of lesions further occurs in a second radiogram view (CC) (Col 6-7, lines 65-5) and a single-view feature vector is also generated for that view (Col 8, lines 56-60). The system then calculates a similarity metric between the potential lesions using the single-view feature vectors (Fig. 3, 308) (Col 10, lines 13-15). The system then classifies the potentially suspicious lesions using the corresponding feature vectors and the corresponding similarity metrics (Fig. 3, 311) (Col 11 lines 37-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mammography system of Lowe using a first and second breast radiogram view, as taught by Roehrig, because this is a fast and reliable method of identifying suspiciousness of lesions, as recognized by Roehrig (Col 3, lines 1-3). Furthermore, one of ordinary skill would appreciate that, as the system of Lowe generates a 3D volume with 2D slices that can be extracted, the extracted slices could act as the inputs to the algorithm of Roehrig.
The combination fails to explicitly teach a magnification tray that is positioned at the distance above a fixed position flat panel digital x-ray detector to facilitate geometric magnification imaging of the specimen and the specimen is capable of being positioned within the chamber at a plurality of distances above the fixed position flat panel digital x-ray detector to facilitate geometric magnification imaging of the specimen.

It would have been obvious to one of ordinary skill in the art to modify the combination of references to include a magnification tray which allows the magnification of the specimen to be changed, as taught by Martin, as this allows the system to change the SID based on the imaging requirements of the subject, thereby allowing the system to produce high quality images for a wider variety of subjects, as recognized by Martin [0030].
The combination is silent regarding changing the distance of the specimen on the specimen platform from the fixed position flat panel digital x-ray detector to change the geometric magnification of the specimen, the second collection of images obtained at a second geometric magnification, or said first digital breast specimen radiogram view is at a first geometric magnification and said second digital breast specimen radiogram view is at a second geometric magnification view different from the first geometric magnification view.
Bamberger teaches a system to diagnose cancer from images (Abstract). This system can enhance digital images by magnifying the images, thereby allowing more intricate details of the image to be seen and increasing the accuracy of diagnosing the image (Col 2, lines 45-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the first view is one geometric magnification and the second view is a second geometric magnification, as taught by Bamberger, because a magnified second image allows finer lesion details to be considered, increasing the accuracy the lesion is diagnosed as malignant or benign, as recognized by Bamberger (Col 14-15, lines 62-4). One of ordinary skill would recognize that the combination suggests using the moveable platform of Martin, to change the magnification of the .

Response to Arguments
Applicant's arguments filed 10/6/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The combination of Lowe and Roehrig was not relied on to teach the 1 mm slice, Ruth was brought in to teach that limitation. Claim 16 is now rejected under the combination of Lowe, Roehrig, Martin, and Bamberger. DeFreitas is no longer relied on to teach the magnification tray. Claim 15 remains rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SEAN D MATTSON/Examiner, Art Unit 3793